                                                                                    d
           UNITED STATES DISTRICT     COURT
                                                          FILED
           NORTHERN   DISTRICT OF ILLINOIS
                                                             ocT 1   a?0$   w
                  EASTERN DIVISION                        TI{OMAgG. BRUTC;\
                                                       CLERK U.S. DISTRICT COuril



UNITED STATES OF AIITERICA
            v.                     L4 CR 384-1
AUBREY   BURKS                HON. RONAId     GUZMAN




     DEFENDANT'S OB.JECTION TO PRESENTENCE

     REPORT AND MEMORANDUM    IN    SUPPORT



     Defendant Aubrey Burks ("Defendantrr) states his following
objections to the Presentence Report and requests a hearing,
prior to sentencing, on the instant matter.

                      INTRODUCTION



     Following his plea of guilty and prior to sentencing, the
Defendant seeks correction of certain portions of his
presentence investigation report pursuant to Rule 32(c) (3)        (D)

of the Fed,eral Rules of Criminal Procedure, as amended in
August 1983. Specifically, it will be argued that Rule
32(c) (3) (D) requires the correction of erroneous information
in a federal offenderrs presentence report. The Presentence
Report assertions based on information provided by the
Government, that were unknowingly and involuntarily accepted
by the Defendant, in the September L4, 201-4 plea Agreement.
Failure to correct such information may result in a serious
disability regarding his ultimate sentence by this Honorable
                              t-
Court.


     I.          GOVERNMENT AND PRESENTENCE REPORT



         (i)      Plea Agreement    10   (b) (i) Count One, pursuant to
Guideline Section 2K2.L(a) (+) (B) , the base offense IeveI is                   20

(presentence report paragraph 41 states the level at 22) .
     (ii) Pursuant to 2K2.1- (b) (1) (C) , the of fense 1evel is
increased by 6 1evels because the offense involved between                      25

and 99 firearms (presentence report paragraph 42)                 -



            Pursuant to 2K2.1(b) (4) (A) , the of fense level is
         (iii)
increased by 2 because the offense j-nvolved a stolen firearm
(presentence report paragraph 43) .
         (iv)      Pursuant t.o   2K2.1-   (b) (5), the of fense leve1 is
increased by 4 because defendant engaged in t.he trafficking                     of
firearms (presentence report paragraph 44).
      (v) Pursuant to 2K2.1- (b) (5) (B) , the offense level is
increased by because defendant possessed the firearm in
connection with another felony offense, namely, the
distribution of heroin as charged in Court Two of the
superseding indictment. (presentence report paragraph 45)                   .


      (vi) PursuanL to 381.1(b) , the of fense l-evel is
increased by 3 because d.efendant was a manager or supervisor
and the criminal activity involved 5 or more participants
 (presentence report paragraph 49)               .


      (vii) The tot.aI offense leve1 for Count One is 39
 (presentence report paragraph 51 states the adjusted offense
leveI as 40)        .


      (viii) Count Two: pursuant to Guideline 2D1-.1(c) (5) ,
                                           "L-
t,he base of f ense level- is 26, because t.he of f ense involved
more than 400 grams of heroin (presentence report, paragraph
s2)   .


          (ix)    Pursuant Lo 2D]-.1(b) (1), the of fense level is
increased by 2 because a dangerous weapon was possessed by the
defendant (presentence report paragraph 53).
      (x) Pursuant to 2D1,.1' (b) (12), the offense level is
increased by 2 because the d,efendant. maintained a premises for
the purposes of manufacturing and distribution of a controlled
subsLance, namely Individual G's residence in Marion, Ohio
 (presentence report paragraph 54)        .


      (xi) Pursuant to 3Bl-.1(b) , the offense level is
increased by 3 because the Defendant was a manager or
supervisor and the criminal activity involved three or more
participants (presentence report paragraph 55)          .



      (xii) The total Count Two offense level is 33
 (presentence report paragraph 58)        .




          I.     DEFENDANT OFFENSE LEVEL COMPUTATION



     Pursuant to ussG section 2k2.L (b) (1) (E) , the Probation
Department concludes that. Count One involved 25 to 99 firearms
thereby resulting in an increase of six leve1s. In
Defendant's Plea AgreemenL, he erroneously and unwillingly
agreed to being involved with 25 to 99 firearms.            However,

each of Defendant's codefendants pled to an involvemenL in I
to 24 firearms.
     Over 25 firearms were allegedly stolen from various
sources in Marion, Ohio, some of which Burks knew had been
                               -)-
stolen, Lhe uncontroverted evidence is that less t.han 25
firearms were ultimately "dea1t" by Burks and his
codefendants. Therefore, Lhe offense level enhancement. based
on the number of firearms should be applied the same to Burks
as was given to his codefendants. Defendant should be
enhanced 4 levels for the amount of firearms, not 5 1eve1s.
Moreover, this enhancement is inconsistent with the
PresenLence Report and Plea Agreement. of the other
codefendants. It is inconsistent to include offense
characteristics for the purpose of increasing the Defendant's
leveI in paragraph 10 (b) (ii)           .


     The Def endant,s Pl-ea Agreement states 25 t.o 99 f irearms
and this is an error.           Defendant respectfully requests that
the Court impose a sentence that. reflects the actual number of
firearms deaIt. by Defendant for purposes of determining the
Defendant's sentence as to Count One. An offense level
calcul-ation based upon 8 to 24 firearms would, pursuant to
Section 2k2.1-(a) and (b) (1), result in an enhancement of 4
l-evel-s, rather than the 6 1evels as calculated in both the
Plea Agreement and Presentence Report.
     Applicat.ion Note L2 which applies to section 2k2.1-(b) (4),
also provides that the adjustment --enhanced 1eve1--is not to
be applied unless t.he offense 1eve1 takes into account t.hat
the firearm or ammunition was stolen.

     III.     OFFENSE LEVEL COMPUTATION
            pAIti\Gru\PH   43   &44.qfRESENTENCE REPORT

            PARAGRAPH 10 (b)      iii,       iv, v   PLEA AGREEMENT

                                         -4
        The Probation Department concludes in its Presentence
Report. that a 4-leveI increase appropriate, pursuant to
guideline 2k2.1- (b) (5), Applicat.ion Note 13. Application Note
!2, which applies to adjustments under 2k2.1- (b) (4) provides:
       rrlf the only offense to which 2k2.1- applies is 18 U.S.C'
Sect.j-on 922 (i) (j ) or (u) , 18 U. S. C. Section 924 (j ) or (k) ,
or 25 u.S.C. Section 5851 (a) or (h) (of fenses involving a
stolen firearm or ammunition and the base offense l-ee1 is
determined under subsecLion (a) (7), do not apply the
adjustment in subsection (b) (4), unless t.he offense involved a
firearm with an altered or obliterated serial number. This is
because the base offense l-evel- takes into account that the
firearm or ammunition was stolen.        "

        These proposed increases:
- 2-levels pursuant to    2R2.1,   (b) (4) (A) , involving a stolen
f   irearm;
- the 4-Ieve] increase pursuant to 2K2.L(b) (5) for trafficking
in f irearms,'
- the 4-1eve1 increase pursuant to 2K2.L (b) (5) (B) because the
defendant possessed the firearm in connection with another
felony offense;

     Again, Application Note !2, which applies to these
adjustments controls. The proposed increases ignore specific
offense characLeristics and relevanL conduct. In Count One,
the Defendant was specifically charged wit.h possession of
sLolen firearms and t.rafficking in stolen firearms. These
acts were used to determine the Defendant's base offense leve1
in both the Plea Agreement and Presentence Report. It is
                                   -5-
respectfully submitted that it is contrary to the Sentencing
Guidelines and violative of the Defendant's due process rights
to utilize certain offense characteristics, €.9.the amount of
firearms t.he Defendant a1legedIy knew were stolen, for the
purpose of j-ncreasing the Defendant's offense level in
paragraphs 43, 44, and 45 of he Presentence Report and   10b

(iii),  (iv), and (v) of the PIea Agreement. This ignores the
same offense characteristics for the purpose of further
increasing the Defendant's senLence.
      The Government having charged the Defend.ant j-n Count One
with receiving, possessing, and selling firearms he knew were
stolen, and without a license, should be foreclosed from
recommending a Sentence that ignores these charges for one
purpose and includes them for another purpose. The Government
and Probation Department position is intended to unfairly and
improperly manipulate the Guidelines to maximize the
Defendant's sentence in a manner the Sentencing Commission
explicitly sought to prevent..
      Both the Government and Probation Department are "double
counting, " and the Defendant should not be penalized twice for
the same conduct. This is the same as charging a defendant
for arson and then enhancing his sentence because he used fire
to commit the arson. Susection 2K2.1(b) (4) specifically
refers to 18 U.S.C. 922(j)(possession of stolen firearms) , the
offense with which the DefendanL was charged in Count One.
This exclusionary language is included to prevent the
defendant being penalized twice for the same conduct. The
provision at issue have created an express exception where
 the defendant may also have been involved or knew of the
                               _lr"
underlying theft of the firearms. The Commission explicitly
indicated its intention that in these circumstances there be
no "double counting. "
      Moreover, the word "offense, " as applied in Application
Note a2, does not relate so1ely to Count One of the
indictment. The word "offenserr as defined by the Guidelines
181.1, Applicat.ion Note 1(L) : rrmeans t.he offense of conviction
and aII relevant conducL under 1B1.3 (Relevant Conduct) unl-ess
a different meanj-ng is specified or is otherwise clear from
the content. The word "instant" iS used in connection with
"offense, " "federal offense<" or "offense of conviction, " as
the case may be, to distinguish the violation for which the
defendant is being sentenced from a prior or subsequent
offense, or from an offense before another count (e.9., an
offense before a state court involving the same underlying
conduct)   ."

     The Applicat.ion Notes to 2K2.L specify no dif ferenL
definition of "offense" and, therefore, it must be construed
in Application Note 12 to include all relevant conduct. The
Report itself does not distinguish between offense and
relevant conduct. but rather includes all conduct in paragraphs
43,44, and 45 of the Presentence Report. and l-Ob (iii) , (iv) ,
and (v) of the Plea Agreement.
     Lastly, the Government by seeking the enhancements,
clearly is attempting to defy an express purpose of the
Guidelines. The Government, by arguing for these
enhancements, is att.empting to negate the Plea Agreement
portion that caIIs for a three-1evel reduction for acceptance
of responsibility. It is cfear that the Government and the
                               -7-
Probation Department are seeking to inapproprlately manipulate
the Guidelines. Charging an individual, then accepting his
plea to those same offenses, for the purpose of obtaining an
enhanced sentence is the ty5:e of reprehensible conduct the
Guidelines itself criticize.   See, U.S.S.G. Chapter One.
     The Defendant asks this court to accept the following
calculati-ons for Count One:
Base Offense Level:                20

Defendant Possessed Stol-en
Firearms - 8'24 fi-rearms           +4

Manager   Supervisor                +3

Offense Level-Count One              27

Acceptance of Responsibitity              -2
Timely Plea                          -1
Adjusted Offense Level               24



     V. Count Two: Conspiracy to Possess With fntent to
Distribute a Controlled Substance
     The Defendant, from the inception of this case, has
accepted and continues to accept responsibility for those acts
he committed and which accurately reflect his leve1 of
involvement in this drug conspiracy. Specifically, the
Defendant acknowledges he distributed between 400 grams of
heroin but less than 700 grams of heroin. However, he does
not acknowledge that he:
      (1) possessed a firearm in order to protect himsel-f, his
drugs and his profits pursuant to U.S.S.G. 2D1-.1,(b) (1)
                                                       .   The

Defendant's involvement with firearms was the unlawful
receipt, possession, or transportation of firearms as charged
                              -9-
in Count   One   of t.he indictment, not for use pursuant to
2D]-.l (b) (1) . Therefore, this 2-leve1 adjustment must be
deducted from the Plea Agreement and Probation Report.
       (2) The Defendant did not maintain a premises for the
purpose of manufacturing and distribution of a controlled
substance. Defendant did not rent, own or control a premises
for this purpose. Nor did he rent or control the premises
that the Government accuses him of usj-ng as his "drug house."
Therefore, this 2-leveI enhancement must be deducted from the
PIea Agreement and Probation Report.
     (3) The Defendant accepts his role as leader,
supervisor.


     The Defendant asks the Court to adopt the following
calculations for Count Two.
Base Offense Level              26

2t U.S.C. Section 845
Adjustment for Leader/Supervisor 3
Offense Level- Count Two         29

Acceptance of Responsibility        -2
Timely Plea                      -1
Tot,al Offense Level-Count Two   26



     V.    CRIMINAL HISTORY COMPUTATION
     The Defendant accepted responsi-bility and signed a plea
agreement based upon the Government's calculating that the
Defendant's criminal hi-story was a Category II. It states in
the Plea Agreement that his Criminal History J-s a Category II.
 Therefore, the Probation Department's higher calculation must
                             -q-
be rejected by this Court.
     A1so, the Probation Department, in an effort to prejudice
this Court against the Defendant, has submitted a Victim
Impact Statement concerning the death of ,Jerry Bramer, Mr.
Bramer tragically died of a heroin overdose. But, the
Defendant was incarcerated before Mr. Bramer died. The
Defendant accepts responsibility for his actions but Mr.
Bramer's tragic death was not due to Aubrey Burks' actj-ons,
but to the deceased's unfortunate drug addiction.

     Based upon the foregoing arguments and authorities, this
Honorable Court is respectfully urged to impose a sentence in
this case which reflects the Defendant's Guideline
calculations.


Respectfully submj-tted,

qWMo kW=, Derendant
#leqzz-Obt




                              -lo -
                                    :
                                    -::6
                                    -:--@
                                    4:--
                                    =(,
                                    :
                                        --o
                                        -:
                                        =---:-*,

                          >\.
                           \

                          N\
                                        4*- -
                                        --=.
                                        -::?
                                        ::-
                          ..N   \
                   -v ^\\ l\


                   N$v                                 tGf
                                                       ("'
                                                                   \,
                                                                  CR!




                   N\S
                                                      l"')
                                                     *_            .::f
                                                                   !J
                                                     trt          '*l
                                                     *f)
                                                    :-- f'rl    :''r-l
                                                    C--':.,
                                                                ts:-
                                                    r' .+
                                                   (           \(c
                                                   :.-.        \..
                                                                b
                                                               &/
                                                            N
                                                                I


                                                            \




sQ-
 I
N
N
$,    N    I
                    z,Ag
      l5              -
 \         (
 \\
  \   N
  S   iQ N
\          --
  \        N.1
\     :s
           ..a
               $
           -\\
                    METROPOLIl'AN CORRECTION AL CENTER
                              7I W, VAN BI]REN S]'REET
                                     C}.IICAGO, IL 60605

 enclosed lett€r was processed througlr special mailing prooedures for forwarding to you. This
  has neither been opened nor inspeclecl. Ilrhe writer raises a question or problem over which this
    hasjurisdiction, you may wish lo rclun) rhe materiel for lurther infomation or clarification. lf
writer encloses conespondence tbr lrrrrardirrg (o anothel addressee, please retum the enclosure to
above address.




                           Date: 10-09-2018
